EXAMINER'S AMENDMENT	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kassim M. Ferris on 10 August 2022.

The application has been amended as follows: 

In the claims:
Claim 19, line 10: Replaced “electrodes for” with --electrodes configured for--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
wherein the first electrode and the second electrode are shorted with one another by a current bridge.

Claims 2-4 and 7-10: Depend either directly or indirectly from claim 1.

	Claim 11: The prior art, either taken alone or in combination, fails to teach:
the first and second electrodes being shorted with one another by a current bridge.

Claims 12-16 and 22: Depend directly from claim 11.

Claim 17: The prior art, either taken alone or in combination, fails to teach:
via the first electrode and the second electrode in the riser tube, measuring an induction voltage occurring in the melt and/or an induction current; and
calculating a flow speed of the melt based on the measured induction voltage and/or induction current.

Claim 18: The prior art, either taken alone or in combination, fails to teach:
wherein the magnetic field in the magnetic element and/or a current in the first and second electrodes is/are applied in a pulsed manner.

Claim 19: The prior art, either taken alone or in combination, fails to teach:
a capacitor coupled to the magnetic element or to the first and second electrodes configured for applying, in a pulsed manner, the magnetic field in the magnetic element and/or a current in the first and second electrodes.

Claims 20 and 21: Depend directly from claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        10 August 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735